DETAILED ACTION
This action is a response to an application filed on 5/27/20 in which claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6-10 and 12-19is/are rejected under 35 U.S.C. 102(a)(2) as being anctipated by Cave et al. (Patent No.: 7,558,571), herein Cave.
	As to claim 1, Cave teaches a method comprising: 
	determining an ability of a wireless access point to wirelessly 5communicate over each of multiple wireless communication channels in a wireless frequency band (Cave column 2 lines 53-65 the AP includes a measuring unit the unit measures operating parameters for supporting the AP and is responsible for collecting, processing and storing channel measurements (determine an ability)); 
	producing performance metrics based on the determined ability (Cave column 4 lines 3-7 the AP can determine its radio environment, such as detection of other APs and external sources of interference, performance measurements are completed); and 
	assigning the performance metrics to the wireless access point, the wireless access point operable to implement the performance metrics to select 10amongst the multiple wireless communication channels to communicate in a wireless network environment (Cave column 4 lines 46-51 the AP gathers enough information (assigning metrics) determines an optimal operating channel and selects a transmission power setting)


	As to claim 9, Cave teaches a Computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the 10computer processor hardware to (Cave FIG. 1 is a block diagram of a wireless communication system 100 according to the present invention. The wireless communication system 100 comprises an AP 105 The AP 105 includes a memory 150): 
	measure an ability of a wireless access point to wirelessly communicate over each of multiple wireless communication channels in a wireless frequency band (Cave column 2 lines 53-65 the AP includes a measuring unit the unit measures operating parameters for supporting the AP and is responsible for collecting, processing and storing channel measurements (determine an ability)); 
	produce performance metrics based on the determined ability (Cave column 4 lines 3-7 the AP can determine its radio environment, such as detection of other APs and external sources of interference, performance measurements are completed); and
	 15assign the performance metrics to the wireless access point, the wireless access point operable to implement the performance metrics to select amongst the multiple wireless communication channels to communicate in a wireless network environment (Cave column 4 lines 46-51 the AP gathers enough information (assigning metrics) determines an optimal operating channel and selects a transmission power setting)  

	20 As to claim 10, Cave teaches a system comprising:
	 a monitor resource operative to measure an ability of a wireless access point to wirelessly communicate over each of multiple wireless communication channels in a wireless frequency band (Cave column 2 lines 53-65 the AP includes a measuring unit the unit measures operating parameters for supporting the AP and is responsible for collecting, processing and storing channel measurements (determine an ability));  
	an analyzer resource operative to produce performance metrics based on 25the determined ability (Cave column 4 lines 3-7 the AP can determine its radio environment, such as detection of other APs and external sources of interference, performance measurements are completed); and
	 a management resp operative to assign the performance metrics to the wireless access point, the wireless access point operable to implement the performance metrics to select amongst the multiple wireless communication channels to communicate in a wireless network environment (Cave column 4 lines 46-51 the AP gathers enough information (assigning metrics) determines an optimal operating channel and selects a transmission power setting)  
 
	5 As to claim 12, Cave teaches a method comprising: 
	communicating over a first wireless channel in a wireless region, the first wireless channel selected from multiple wireless channels available to support wireless communications (Cave column 5 lines 23-30 The initialization channel selection process 300 is performed during the startup process 200 and determines the best operation channel. In the preferred embodiment, channels are being scanned during the discovery phase 210. At the end of the discovery phase 210, the channels selection process is invoked in step 214 to select the best channel based on the measurements observed on each channel during the discovery phase 210);
	 monitoring the wireless region for presence of noise over each of 10the multiple wireless channels (Cave column 8 lines 32-41 For each channel scanned, the process determines: 1) what other APs are operating on that channel; 2) whether the APs are part of the same system, (i.e., according to the ESS); 3) the signal strength of the APs; 4) the amount of traffic on the channel; and 5) if there are any other sources of interference on the channel, (e.g., non-802.11 interference), and the received power level on non-WLAN interference); and 
	in response to detecting an event indicating wireless interference over the first wireless channel above an interference threshold value, switching over to use of a second wireless channel of the multiple wireless channels to communicate in the wireless region, the second wireless 15channel selected based on identified levels of noise detected in the multiple wireless channels during the monitoring (Cave column 5 lines 41-47 After the scanning is complete, the AP can calculate which channel would give the best performance, (e.g., the channel that has the least amount of interference). The AP then retunes itself to that channel. Depending on whether the other APs detected are part of the same system, the AP can decide to be more or less aggressive in the choice of channel to use)  

	15 As to claim 18, Cave teaches a method comprising: receiving performance information assigned to a wireless access point, the performance information indicating different performance capabilities of the wireless access point to wirelessly communicate in a wireless region over each of multiple wireless channels in a wireless frequency band (Cave column 2 lines 53-65 the AP includes a measuring unit the unit measures operating parameters for supporting the AP and is responsible for collecting, processing and storing channel measurements (determine an ability)); 
	20measuring power levels of noise in the wireless region over each of the multiple wireless channels; 	analyzing a combination of the performance information in view of the measured power levels of noise; and 
	based on the analysis, selecting a wireless channel amongst the multiple 25wireless channels to communicate in the wireless region (Cave column 4 lines 46-51 the AP gathers enough information (assigning metrics) determines an optimal operating channel and selects a transmission power setting)  


	As to claim 2, Cave teaches the method as in claim 1, wherein producing the performance metrics includes ranking the multiple wireless communication channels based on transmit power 15strength of the wireless access point in each of the wireless communication channels (Cave column 3 lines 40-50 the measuring unit measures the operating parameters, the parameters may be the transmission power and column 2 lines 10-12 power control determines a baseline range (ranking) and a related baseline power setting)

	

	As to claim 4 , Cave teaches the method as in claim 1, wherein producing the performance metrics includes: producing a first performance metric, the first performance metric 25assigned to a first wireless channel of the multiple wireless communication channels, the first performance metric indicating a power level associated with a capability of the wireless access point to transmit wireless communications over the first wireless channel (Cave column 3 lines 40-50 the measuring unit measures the operating parameters, the parameters may be the transmission power); 
	producing a second performance metric, the second performance metric assigned to a second wireless channel of the multiple wireless communication Docket No.: CHTR-2017-63C1 -42- channels, the second performance metric indicating a power level associated with a capability of the wireless access point to transmit wireless communications over the second wireless channel (Cave column 3 lines 40-50 the measuring unit measures the operating parameters, the parameters may be the transmission power); and
	 wherein the first performance metric indicates that the wireless access 5point transmits wireless communications over the first wireless channel at a higher transmit power level than over the second wireless channel (Cave column 3 lines 40-50 the measuring unit measures the operating parameters, the parameters may be the transmission power and column 2 lines 10-12 power control determines a baseline range (one is higher)) 

	As to claim 6, Cave teaches the method as in claim 1, wherein the performance metrics indicate a default 20wireless channel in which to select for wireless communications upon initialization of the wireless access point (Cave column 3 lines 5-10 the AP initializes its measurement parameters and values and Table 1 default values for parameters)

	As to claim 7 , Cave teaches the method as in claim 1, wherein the performance metrics indicate that the wireless access point produces a highest transmit power output strength at a first 25wireless channel of the multiple wireless communication channels (Cave table 1 maximum AP transmission power, and column 3 lines 40-47 measure the maximum AP power on each channel sequentially) ; and wherein the performance metrics indicates that the wireless access point provides a best performance of receiving wireless communications at a second wireless channel of the multiple wireless communication channels (Cave column 4 lines 46-51 the AP gathers enough information (assigning metrics) determines an optimal operating channel and selects a transmission power setting)
  

	As to claim 8, Cave teaches the method as in claim 1, wherein the performance information is generated based on a combination of: i) wireless receiver performance information associated with a first wireless receiver disposed in the wireless access point (Cave column 2 lines 60-65 the measuring unit collects, processes and stores channel measurements including, channel utilization, level or interferences and received signal strength), and ii) wireless access point transmitter performance information generated by a 5second wireless receiver disparately located with respect to the wireless access point (Cave column 4 lines 3-7 from the measurements the AP can determine its own radio environment  such as detection of other APs and detection of external sources of interferences (wireless access point transmitter generated by a second receiver disparately located)

	As to claim 13, Cave teaches the method as in claim 12, wherein monitoring the wireless region for the presence of noise includes: 20producing and storing noise metrics indicating levels of noise detected over each of the multiple wireless channels while the wireless access point is configured to use the first wireless channel to communicate in the wireless region (Cave column 5 lines 32-41 For each channel scanned, the process determines: 1) what other APs are operating on that channel; 2) whether the APs are part of the same system, (i.e., according to the ESS); 3) the signal strength of the APs; 4) the amount of traffic on the channel; and 5) if there are any other sources of interference on the channel, (e.g., non-802.11 interference), and the received power level on non-WLAN interference and column 2 lines 57-64 The channel selector 130 selects a channel which is used for communication with each WTRU 110a-110n. The measuring unit 135 measures operating parameters for supporting the AP 105. The measuring unit 135 is responsible for collecting, processing and storing channel measurements including, but not limited to: the channel utilization (i.e. percentage of time that the channel is busy), the level of external (non 802.11) interference)

	As to claim 14, Cave teaches the method as in claim 12, wherein monitoring the wireless region for presence 25of noise over each of the multiple wireless channels includes: measuring a power level of the noise as a background task with respect to supporting communications over the first wireless channel (Cave column 5 lines 32-41 For each channel scanned, the process determines: 1) what other APs are operating on that channel; 2) whether the APs are part of the same system, (i.e., according to the ESS); 3) the signal strength of the APs; 4) the amount of traffic on the channel; and 5) if there are any other sources of interference on the channel, (e.g., non-802.11 interference), and the received power level on non-WLAN interference and column 5 lines 23 channel initialization (background task))

	As to claim 15, Cave teaches the method as in claim 14 further comprising: Docket No.: CHTR-2017-63C1 -45- measuring the power level of the noise while the wireless access point is in a standby mode in which the wireless access point does not transmit wireless communications (Cave column 4 lines 46-51 During the discovery phase 210, the AP 105 remains silent, (i.e., the AP 105 does not transmit any packets). Upon completion of the discovery phase 210, the AP 105 has gathered enough information to determine an optimal operating channel and select a transmission power setting)

	5 As to claim 16, Cave teaches the method as in claim 12, wherein detecting the event indicating wireless interference includes: detecting a performance degradation of an ability to communicate over the first wireless channel to communication devices in the wireless region (Cave column 5 lines 32-41 For each channel scanned, the process determines: 1) what other APs are operating on that channel; 2) whether the APs are part of the same system, (i.e., according to the ESS); 3) the signal strength of the APs; 4) the amount of traffic on the channel; and 5) if there are any other sources of interference on the channel, (e.g., non-802.11 interference), and the received power level on non-WLAN interference and column 5 lines 23 channel initialization (background task))
  

10 	As to claim 17, Cave teaches the method as in claim 12, wherein switching over to use of the second wireless channel includes selecting the second wireless channel in response to detecting a lower level of background noise present on the second wireless channel than a background noise detected on the first wireless channel Cave column 5 lines 41-47 After the scanning is complete, the AP can calculate which channel would give the best performance, (e.g., the channel that has the least amount of interference). The AP then retunes itself to that channel. Depending on whether the other APs detected are part of the same system, the AP can decide to be more or less aggressive in the choice of channel to use)  
 

	As to claim 19, Cave teaches the method as in claim 18, wherein analyzing a combination of the performance information in view of the measured power levels of noise includes: Docket No.: CHTR-2017-63C1 
	-46- identifying a first performance metric from the performance information, the first performance metric indicating a relative ability of the wireless access point to communicate over the first wireless channel (Cave column 3 lines 40-46 determine transmission power (first performance metric) and channel setting); 	
	adjusting the first performance metric depending on an amount of 5measured noise in the first wireless channel (Cave column 4 lines 8 -12 and 40-45  Referring back to FIG. 2, once the N.sub.meas.sub.--.sub.sets.sup.Discover performance measurement sets have been completed (step 212), the power controller 140 invokes power control for the AP 105 (step 213). The power control determines a baseline range of the AP 105 and a related baseline power setting (power control, adjusting performance metric) After the power control of the AP 105 is invoked at step 213, the channel selector 130 invokes a channel optimization process (step 214) to select channels that a particular AP or network of APs use. The initial channel setting of the AP 105 is determined based on parameters that are determined by the power controller 1400); 
	identifying a second performance metric from the performance information, the second performance metric indicating a relative ability of the wireless access point to communicate over the second wireless channel (Cave column 3 lines 40-46 determine transmission power and channel setting (second performance metric)); 	
; and
	 adjusting the second performance metric depending on an amount of 10measured noise in the second wireless channel (Cave column 4 lines 46-50 upon gathering all the information determine the optimal channel (adjusting the second performance metric)).  

	As to claim 19, Cave teaches the method as in claim 19, wherein analyzing the combination includes: comparing the first adjusted performance metric to the second adjusted performance metric (Cave column 4 lines 46-50 upon gathering all the information determine the optimal channel (adjusting the second performance metric)).  ; and 15selecting the wireless channel based on the comparison (Cave column 4 lines 49-50 determine the optimal operating channel and select a transmission power setting)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cave and Keevill et al. (Patent No.: 8,655,408), herein Keevill.

	As to claim 3, Cave does not teach method as in claim 1, wherein producing the performance metrics includes ranking the multiple wireless communication channels based on reception 20sensitivity of the wireless access point to receive wireless communications over each of the multiple wireless communication channels.  

	However Keevill does teach
	wherein producing the performance metrics includes ranking the multiple wireless communication channels based on reception 20sensitivity of the wireless access point to receive wireless communications over each of the multiple wireless communication channels (Keevil column 8 lines 63-65 The basestation 110 then selects the GSM carrier and UMTS carrier and scrambling code within the Permitted List with minimum received power (ranking reception sensitivity) from surrounding basestations)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Cave and Keevill, because Keevil teaches us that these carriers will cause a level of interference (Keevill column 8 lines 67 and column 9 line 1)

	As to claim 5, the combination of Cave and Keevil teach the method as in claim 1, wherein producing the performance metrics includes: 
	producing a first performance metric, the first performance metric 10assigned to a first wireless channel of the multiple wireless communication channels (Cave column 2 lines 53-65 the AP includes a measuring unit the unit measures operating parameters for supporting the AP and is responsible for collecting, processing and storing channel measurements (determine an ability));  
	producing a second performance metric, the second performance metric assigned to a second wireless channel of the multiple wireless communication channels (Cave column 2 lines 53-65 the AP includes a measuring unit the unit measures operating parameters for supporting the AP and is responsible for collecting, processing and storing channel measurements (determine an ability));  and 
15wherein the first performance metric indicates that the wireless access point has a better receiver sensitivity to receive wireless communications over the first wireless channel than over the second wireless channel (Keevil column 8 lines 63-65 The basestation 110 then selects the GSM carrier and UMTS carrier and scrambling code within the Permitted List with minimum received power (ranking reception sensitivity) from surrounding basestations)
  	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Cave and Keevill for the same reasons stated in claim 3.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cave and Fischel et al. (Patent No.: 7,421,016), herein Fischel

	As for claim 11, Cave teaches the system as in claim 10,

	Cave does not teach
	 further comprising: a controller resource operable to control the wireless access point to output a test signal output over each of the multiple wireless communication channels. 

	However Fischel does teach
	further comprising: a controller resource operable to control the wireless access point to output a test signal output over each of the multiple wireless communication channels (Fischel claim 1  A method for generating test data for testing a plurality of channels in a wireless communication system, comprising: independently generating a sequence of data bits based on a pseudo-random number generator for each channel of a plurality of channels in a wireless communication system and column 7 lines 52-54  In the embodiment shown in FIG. 4, base station 104 includes pseudo-random number generators 440a and 440b used to generate pseudo-random data for a traffic channel on the forward and reverse links) 


 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10, 736,114 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are a broader version of the claims in the above patent.

Instant Application No.: 16/884,206
Patent No.: 10,736,114 
1. A method comprising: determining an ability of a wireless access point to wirelessly 5communicate over each of multiple wireless communication channels in a wireless frequency band;
 


producing performance metrics based on the determined ability; and




assigning the performance metrics to the wireless access point, the wireless access point operable to implement the performance metrics to select 10amongst the multiple wireless communication channels to communicate in a wireless network environment.

1. A method comprising: accessing performance information assigned to a wireless access point, the performance information generated based on a test mode of testing operation of the wireless access point communicating over each of multiple wireless communication channels in a wireless frequency band, 

the performance information indicating a respective capability of the wireless access point to communicate over each of the multiple wireless communication channels in the wireless frequency band in the test mode; subsequent to the test mode, during in-field operation of the wireless access point in a wireless network environment: i) processing the performance information assigned to the wireless access point, and ii) based on processing of the performance information generated based on the test mode of testing operation of the wireless access point, selecting a wireless communication channel from the multiple wireless communication channels to support communications associated with the wireless access point; and wherein the performance information indicates an amount by which an actual wireless output power level of the wireless access point differs from a corresponding output power level setting of the wireless access point used to produce the actual wireless output power level from the wireless access point.
2. The method as in claim 1, wherein producing the performance metrics includes ranking the multiple wireless communication channels based on transmit power 15strength of the wireless access point in each of the wireless communication channels.
Claim 5. The method as in claim 1, wherein the performance information includes performance metrics ranking the multiple wireless communication channels based on detected transmit power strength of the wireless access point, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467